DECISION
On January 7, 2016, the Defendant was sentenced to eight (8) years at the Montana State Prison for Count II: Sexual Assault, a Felony, in violation of §45-5-502, MCA and to twelve (12) years at MSP for Count III: Sexual Assault, a felony, in violation of §45-5-502, MCA. The Judgment provided that Count III should run consecutively to Count II and the Defendant was not eligible for parole. Defendant was designated as a Tier III sex offender.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented. Judge John Larson was present and testified.
Before hearing the Application, the Defendant was advised that the *59Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.